Citation Nr: 1040866	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  07-03 245A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 

2.  Entitlement to an initial rating in excess of 10 percent for 
diabetes mellitus.  

3.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Angela Barner, Law Clerk



INTRODUCTION

The Veteran served on active duty from July 1968 to February 
1970.  The Veteran also had active duty for training and/or 
inactive duty training with the U.S. Marine Corps Reserve from 
February 1970 to April 1974.  

This matter come before the Board of Veterans' Appeals (Board) on 
appeal from a January 2007 rating decision of a Regional Office 
(RO) of the Department of Veterans Affairs (VA), which denied the 
Veteran's application for service connection for PTSD.  

The Board notes that the Veteran was granted service connection 
for anxiety disorder not otherwise specified, claimed as 
depression secondary to PTSD, which is currently rated as 30 
percent disabling.  The Veteran objects to the characterization 
of his depression in his May 2008 statement in support of claim.  
Because the symptomatology for anxiety disorder is construed to 
include that for depression, the Veteran has not raised an issue 
suitable for appellate review.  Therefore, the Board will take no 
further action at this time.  See generally, Mittleider v. West, 
11 Vet. App. 181 (1998).

The issues of entitlement to an initial disability rating in 
excess of 10 percent for diabetes mellitus and entitlement to 
TDIU are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.



FINDING OF FACT

The Veteran has PTSD as a result of combat-related stressors.




CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 
U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304(f) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claims decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2010).  To the extent there may be any 
deficiency of notice or assistance, there is no prejudice to the 
appellant in proceeding with the issue on appeal given the 
favorable nature of the Board's decision with regard to the 
pending claim.

The Veteran seeks service connection for PTSD.  Service 
connection may be awarded for a current disability arising from a 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  As with 
any claim, when there is an approximate balance of positive and 
negative evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 
5107.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, between 
current symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  

38 C.F.R. § 3.304(f), the regulation governing the establishment 
of service connection for PTSD, was modified effective July 13, 
2010.  See 68 Fed. Reg. 39843-52 (July 13, 2010); 75 Fed. Reg. 
41092 (July 15, 2010) (corrected a clerical error in the Federal 
Register publication of July 13, 2010).  This change is effective 
for all claims, such as the present claim, currently pending 
before VA.  This change had the effect of liberalizing the 
evidentiary requirements in certain circumstances for 
verification of a Veteran's claimed stressor.  As revised, 
38 C.F.R. § 3.304(f)(3) provides a Veteran's lay testimony alone 
may establish the incurrence of an in-service stressor if such 
stressor is consistent with the circumstances of the Veteran's 
service, involves a fear of hostile military or terrorist 
activity, and is found by a VA psychiatrist or psychologist to be 
sufficient to support a diagnosis of PTSD.  Clear and convincing 
evidence to the contrary may, however, rebut such a presumption.  
Id.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a PTSD diagnosis 
will vary depending upon whether the Veteran engaged in "combat 
with the enemy."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Participation in combat requires that the Veteran have personally 
participated in events constituting an actual fight or encounter 
with a military foe or hostile unit or instrumentality.  
See VAOPGCPREC 12-99 (October 18, 1999).  If VA determines the 
Veteran engaged in combat with the enemy and his alleged stressor 
is combat-related, then his lay testimony or written statement is 
accepted as conclusive evidence of the stressor's occurrence and 
no further development or corroborative evidence is required-
provided that such testimony is found to be "satisfactory," 
i.e., credible and "consistent with circumstances, conditions or 
hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(f); Zarycki, 6 Vet. App. at 98.  

As an initial matter, the Board notes the Veteran has presented 
various diagnoses of PTSD, rendered by VA medical experts.  Among 
other stressors reported by the Veteran, he stated he received 
incoming fire via small arms and mortars, and witnessed the death 
of others, including that of a friend, half of the company with 
whom he served, and Vietnamese women, elderly and children.  
These experiences reportedly filled him with a sense of fear, 
helplessness, and horror as he believed his life and the lives of 
others were endangered.  His diagnosis of PTSD was based in part 
on these stressors.  

The Board notes that in March 2006 and January 2007, the 
compensation and pension examination (C&P) psychologist noted 
extreme overendorsement of symptoms that rendered the 
psychometric test protocol invalid.  The C&P psychologist 
determined the Veteran did not warrant a diagnosis for PTSD 
because of insufficient data to support PTSD criteria of 
significant social distress or impairment in social, 
occupational, or other important areas of functioning.  The C&P 
psychologist's findings confirmed Dr. Chittiprolu's opinion, also 
from March 2006, that the Veteran did not have reactivational or 
avoidance symptoms, and thus did not meet the criteria for PTSD.  

Nevertheless, the record reflects diagnoses of PTSD, rendered by 
competent medical experts and based upon personal examination of 
the Veteran.  In October 2005, the Veteran tested positive on a 
PTSD screen.  In April 2006, at a diagnostic visit, the Veteran 
was diagnosed as having PTSD.  In November 2006, contrary to the 
C&P examination, Dr. Breedlove indicated the Veteran appeared to 
meet criteria for avoidance or reexperiencing.  In December 2006, 
a treatment plan to educate the Veteran about his PTSD symptoms 
was implemented and the psychologist continued a diagnosis of 
PTSD with mild to moderate symptoms.  Resolving reasonable doubt 
in the Veteran's favor, the preponderance of the evidence 
supports the Board's recognition of a current diagnosis of PTSD.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).

Next, the Board must consider whether the Veteran has presented 
evidence that the stressor is combat related.  DD Form 214 
indicates that the Veteran was awarded a Combat Action Ribbon for 
his service.  Based on this military evidence, the Board finds 
the Veteran's alleged stressors are combat related, and his lay 
testimony or written statements are accepted as conclusive 
evidence of the stressors' occurrence and no further development 
or corroborative evidence is required.  See 38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(f); Zarycki, 6 Vet. App. at 98.  

As noted above, the Board recognizes that the Veteran has been 
diagnosed as having PTSD, based on his reported in-service 
stressor events, by competent medical experts.  Therefore, in 
light of 38 U.S.C.A. § 5107, service connection for PTSD is 
warranted.  


ORDER

Entitlement to service connection for PTSD is granted.


REMAND

In a March 2008 rating decision, the Veteran was awarded service 
connection, with a 10 percent initial rating, for diabetes.  In 
an April 2008 rating decision, he was denied a TDIU.  The Board 
construes a May 2008 statement in support of claim as a notice of 
disagreement (NOD), in which the Veteran indicates that he 
disagrees with the PTSD, diabetes mellitus and TDIU decisions, 
and would like to proceed with an appeal.  The Board interprets 
this statement as disagreement with the initial rating of 10 
percent assigned for diabetes and entitlement to a TDIU.  

Because the Veteran filed a timely NOD under 38 U.S.C.A. § 7105, 
appellate review of the RO's March 2008 rating decision granting 
service connection for diabetes mellitus at 10 percent and April 
2008 rating decision regarding the issue of TDIU was properly 
initiated, and the RO was then obligated to furnish him a 
statement of the case (SOC) with respect to these issues.  
38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  Because the Veteran has 
not been furnished a SOC that addresses the issues of an 
increased initial rating for service-connected diabetes mellitus 
and TDIU a remand is warranted.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).

The TDIU issue is intertwined with the Board's grant of service 
connection for PTSD.  Thus, before issuing an SOC on that issue, 
the RO should first effectuate the Board's grant of service 
connection and reconsider the TDIU issue.  

Accordingly, the case is REMANDED for the following action:

1.  After assigning a rating for the now 
service-connected PTSD, undertaking any 
additional development deemed appropriate, 
and giving the appellant full opportunity to 
supplement the record, readjudicate the TDIU 
issue.

2.  Then, the RO should issue a SOC to the 
Veteran and representative addressing the 
issues of an increased initial rating of 
diabetes mellitus and a TDIU (if not already 
granted).  They should also be advised of the 
need to file a substantive appeal if the 
Veteran wishes to complete his appeal of 
these issues.  If an appeal of either issue 
is perfected, then the appeal should be 
returned to the Board for further appellate 
consideration, as appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


